Under bill for the settlement of an estate, a tract of land was-bid off for the Clerk of Court, who was conducting the sale.He took possession, but never complied with the terms of *593sale, and it seems that no report of this sale was ever made to the court, but if made was never confirmed, and no deed was ever executed. Such cleric afterwards sold this land, and by successive conveyances it passed to the defendant here, who, at the time of his purchase, had notice of the defect in the title.. Under order subsequently passed in the original action, this' tract was resold, and purchased by the plaintiff here, who them brought this action for the recovery of this tract of land. The trial was had before Pressley, J., and a jury. The verdict was, “"We find for the plaintiff titles to the land in dispute and twelve bales lint cotton, weighing four hundred pounds each, or four hundred and eighty dollars damages.” Defendant appealed. Held:
July 15th, 1882.
W. 8. Monteith, L. F. Youmans, for appellant ; J. H. Sion, contra.
1. That the presiding judge did not err in charging the jury that the clerk’s title failed if he in any way failed to pay in full for his purchase.
2. A legal title will always prevail over an equitable one unless the equity is so complete as to entitle the equitable claimant to a conveyance paramount to the opposing legal title.
3. A charge to the jury, that the balance claimed by the clerk from the estate was too small to pay off his bid on the land, taken in connection with the entire charge, was not a charge upon the facts in violation of Art. IY. § 26 of the Constitution.
4. The verdict, though not in exact form, was substantially a finding of the land in dispute for the plaintiff and $480 damages, and was sufficiently responsive -to the issues involved. Judgment affirmed. Opinion by
Mr. Chief Justice Simpson,